DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/05/2022 has been entered and fully considered.
In light of the Applicant’s amendment filed on 01/05/2022. The 35 U.S.C 112(b) rejection has been withdrawn. 
In light the Applicant’s amendment filed on 01/05/2022. The 35 U.S.C 112(a) rejection has been withdrawn.
In light of the Applicant’s amendment filed on 01/05/2022. The 35 U.S.C 112(f) has been withdrawn. 
In light of the Applicant’s amendment filed on 01/05/2022. The 35 U.S.C 101 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Pehr Jansson (Registration Number 35,759) on February 04 2022.

Please replace the claims as follows: 


- receiving by the user's device from the connected device a request to validate a user profile, the user profile corresponding to a first list of at least one data item representing  of the user to use a service provided by the 
- requesting by the user's device to a verification server associated to the at least one data item to validate said data item, and receiving by the user’s device a digital signature of the  data item generated by the verification server as a proof of the validation; 
- transmitting by the user’s device the at least one data item of the user profile and the digital signature of the at least one data item to an owner’s device belonging to an owner of the connected device for the owner’s device to be informed that the 
- receiving by the user’s device, from the owner’s device, a message digitally signed by the owner’s device granting for the user access to the service provided by the connected device when the user profile is validated; and
- transmitting from the user’s device to the connected device the digitally signed message granting the user access to the service provided by the connected device.

(Currently Amended) The method according to claim 1, wherein a connected device profile corresponding to a second list of at least one data item representative of 
- transmitting by the connected device the at least one data item listed in the connected device profile to the verification server associated to said data item; 
- receiving a digital signature of said data item, said digital signature being generated by the verification server when the data item is valid; 


(Currently Amended) The method according to claim 1, wherein a connected device profile corresponding to a second list of at least one data item representative of 
- transmitting by the connected device to the owner's device the at least one data item listed in the connected device profile; 
- requesting by the owner's device to the 
- transmitting the validated data item of the connected device profile and its signature to the user's device for the user's device to be able to check the validity of this data item by verifying its associated digital signature.

6. (Currently Amended) The method according to claim 1, wherein a public key infrastructure (PKI) is used to distribute securely [[the]] public keys or certificates that are needed to verify tdigital signature[[s]] generated for the validating the data item of the user's and connected device profile.  

7. (Currently Amended) The method according to claim 6, wherein the a 

9. (Currently Amended) The method according to claim 1, wherein a data item validated by [[a]] the


13. (Currently Amended) The method according to claim 1, wherein a plurality of user profiles is memorized in a 


- a user's device adapted to receive from a connected device, a request to validate a user profile of a user, the user profile corresponding to a list of at least one data item representing of the user to use a service provided by the connected device;
- the user's device further adapted to request to a verification server associated to the at least one data item to validate said data item, and to receive a digital signature of said data item generated by the verification server as a proof of the validation; 
- the user’s device further adapted to transmit the data item of the user profile and the received digital signature of said data item to an owner’s device belonging to an owner of the connected device for the user’s device to be informed that said data item is validated, the user profile being considered as validated when 
- the user’s device further adapted to receive from the owner’s device, a message digitally signed by the owner’s device granting for the user access to the service provided by the connected device when the user profile is validated; and
- the user’s device further adapted to transmit to the connected device the digitally signed message granting the user access to the service provided by the connected device.
16. (Currently Amended) A non-transitory computer readable storage medium storing a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to execute a method having the steps:
- receiving by the user's device from the connected device a request to validate a user profile of the user, the user profile corresponding to a list of at least one data item representing of the user to use a service provided by the given connected device;

- transmitting the data item of the user profile and its digital signature to a device belonging to the owner of the connected device for it to be informed that said data item is validated, the user profile being considered as validated when 
- receiving by the user’s device, from the owner’s device, a message digitally signed by the owner’s device granting for the user access to the service provided by the connected device when the user profile is validated; and
- transmitting from the user’s device to the connected device the digitally singed message granting the user access to the service provided by the connected device.

Allowable Subject Matter
	Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Hoyos et al., U.S. Pub. Number 2015/0363986 A1, teaches system server platform that communicates with mobile devices (e.g., smartphones) and on-board vehicle computing devices accessed by users. The embodiments enable a series of operations whereby a user accessing a vehicle is prompted to biometrically authenticate using the user's smartphone or on-board vehicle computer. In addition, the system can further authorize the user and electronically facilitate access to the vehicle as well as 

Khan et al., U.S. Pub. Number 2018/0225666 A1, teaches a user may start a payment application (or other type of application) on his mobile device. The application allows mobile device to receive information from point of interaction. Examples of this information include, but are not limited to, information that identifies a POS terminal that is involved with the transaction (e.g., the POS ID), information that identifies an ecommerce session. The mobile device communicates the received information to mobile backend server to identify the mobile device. 

Vishwanath et al., U.S. Pub. Number 2016/0261594 A1, teaches allow a third party system to more particularly identify sets of users for distributing content, an online system receives data from a third party system identifying users of the online system who have authorized communication with the third party system and stores information authorizing communication between the third party system and the users in user profiles associated with the user. The online system receives a request from the third party system to transmit a notification to online system users satisfying criteria specified by the request. 

Davidsson et al., U.S. Pub. Number 2015/0332531 A1, teaches performing by an owner device associated with an owner of a vehicle, for enabling a temporary user to gain temporary access to a locked space of the vehicle. The vehicle is configured to communicate with an intermediate system adapted to remotely control functionality of the vehicle. The intermediate system is configured to receive, from a user device associated with the temporary user, a request message to open a remotely operable lock of the locked space. The owner device transmits a permission message comprising access parameters directly or indirectly to the user device. 

	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 15 and 16, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 15 and 16 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491